Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        December 14, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 ANNA BELL,                                                          No. 53815-6-II

                                Appellant,

        v.

 TAMARA L. POSTHUMA,                                          UNPUBLISHED OPINION

                                Respondent.

       CRUSER, J. — Anna Bell petitioned for a domestic violence protection order against her

sister-in-law, Tamara Posthuma. A court commissioner dismissed the petition after a hearing, and

the transcript of that hearing was not provided to this court. Bell appeals the dismissal and award

of attorney fees to Posthuma in the amount of $1,500. Posthuma argues that the trial court did not

abuse its discretion in dismissing the petition or awarding attorney fees and, additionally, requests

an attorney fee award on appeal.

       We decline to review both the dismissal of the petition for a domestic violence protection

order and the trial court’s attorney fee award. Accordingly, we affirm. In addition, we grant

Posthuma’s request for attorney fees on appeal.

                                              FACTS

       Posthuma is the adopted sister of Bell’s now late husband. Bell petitioned for a domestic

violence protection order against Posthuma, alleging that Posthuma had threatened to kill Bell and
No. 53815-6-II


her family if they did not give her money.1 The court granted a temporary order for protection and

set a hearing for a full order.

          In response to the petition, Posthuma denied Bell’s allegations. In addition, Posthuma

requested attorney fees and costs totaling $3,500 under CR 11, arguing that Bell’s claims were

brought “without reasonable cause and for the sole purpose of harassing and intimidating”

Posthuma. Clerk’s Papers at 34.

          After the hearing for a full order, the court commissioner dismissed Bell’s petition. The

order itself did not indicate why the petition was dismissed, and it did not include written findings

of fact or conclusions of law. Although it appears that the commissioner may have indicated that

Bell did not appear at the hearing, Bell was sworn in at the hearing, provided testimony, and signed

the dismissal order. In addition, the commissioner awarded $1,500 in attorney fees to Posthuma.

          Bell appeals.

                                            DISCUSSION

          Bell argues that her petition for an order of protection should have been granted and that

she should not have been ordered to pay $1,500 in attorney fees to Posthuma. Posthuma argues

that the trial court did not abuse its discretion in either dismissing Bell’s petition or requiring Bell

to pay attorney fees. We decline to review these issues.

A. LEGAL PRINCIPLES

          “The party presenting an issue for review has the burden of providing an adequate record

to establish such error.” State v. Sisouvanh, 175 Wn.2d 607, 619, 290 P.3d 942 (2012); RAP 9.2(b).

We may seek to supplement the record on our own initiative, decline to address the merits of an


1
    Bell included her minor daughter in her petition.
                                                   2
No. 53815-6-II


issue, or affirm if the record is sufficient to support the decision or fails to establish an abuse of

discretion. Sisouvanh, 175 Wn.2d at 619. However, absent compelling circumstances, we should

avoid deciding a case or issue on the basis of noncompliance with the rules of appellate procedure.

RAP 1.2(a); Rhinevault v. Rhinevault, 91 Wn. App. 688, 693, 959 P.2d 687 (1998). When an

implicit finding can be inferred, we can generally review the finding. Sisouvanh, 175 Wn.2d at

618.

B. ANALYSIS

          1. Dismissal of Petition for Order of Protection

          Bell argues that the trial erred by dismissing her petition. We decline to review this issue.

          We review the denial of a domestic violence protection order for abuse of discretion.

Rodriguez v. Zavala, 188 Wn.2d 586, 590, 398 P.3d 1071 (2017).

          Here, we are unable to determine whether the trial court abused its discretion based on the

record before us. Bell submitted Clerk’s Papers, which included the dismissal order and a docket

minute entry for the hearing. However, Bell did not provide us with a report of proceedings, 2 and

the trial court did not include findings of fact and conclusions of law in its order.

          In her brief, Bell provides statements that the commissioner allegedly made when

dismissing her petition. For example, Bell believes that the commissioner erred by not believing

that Posthuma had threatened to kill Bell. Bell also asserts that the commissioner denied her

petition in part because “the request for protection was previously denied to Ms. Bell’s estranged

husband,” and that Bell could not seek a protection order without her husband. Br. of Appellant at




2
    Bell indicated that she did not provide a report of proceedings because of financial difficulties.
                                                    3
No. 53815-6-II


6-7. Further, Bell contends that the commissioner erred by concluding that she and her (now late)

husband were not estranged because they shared a mailbox.

       But these statements were provided with no citation to the record, in violation of RAP

10.3(a)(6), and with no report of proceedings for us to examine. As a result, we cannot review the

evidence presented to the trial court, or the trial court’s reasoning for denying the petition, to

determine whether the trial court abused its discretion. Bell’s failure to provide a report of

proceedings is more than mere noncompliance with the rules of appellate procedure. RAP 1.2(a);

Rhinevault, 91 Wn. App. at 693. Rather, we cannot evaluate the alleged error.

       Therefore, we decline to review this issue.

       2. Attorney Fee Award at Trial Court
       Bell argues that the $1,500 attorney fee award to Posthuma was unreasonable. We decline

to review this issue.

       When a party signs a pleading or motion, the signature certifies that, to the best of the

party’s knowledge, information, and belief:

       (1) it is well grounded in fact; (2) it is warranted by existing law or a good faith
       argument for the extension, modification, or reversal of existing law or the
       establishment of new law; [and] (3) it is not interposed for any improper purpose,
       such as to harass or to cause unnecessary delay or needless increase in the cost of
       litigation.

CR 11(a)(1)-(3). If a pleading or motion violates CR 11, the court may impose an appropriate

sanction, “including a reasonable attorney fee.” CR 11(a)(4). We review CR 11 sanctions for an

abuse of discretion. Biggs v. Vail, 124 Wn.2d 193, 197, 876 P.2d 448 (1994).

       Once again, the trial court did not indicate why it ordered an attorney fee award of $1,500.

Because Posthuma requested $3,500 in attorney fees under CR 11 in her response to the petition,


                                                4
No. 53815-6-II


we can infer that the trial court imposed the fee as a CR 11 sanction. But on the record before us,

we cannot determine whether this sanction was an abuse of the court’s discretion. Bell’s failure to

provide a report of proceedings is more than mere noncompliance with the rules of appellate

procedure. RAP 1.2(a); Rhinevault, 91 Wn. App. at 693. Rather, we cannot evaluate the alleged

error.

         Therefore, we decline to review this claim.

                                  ATTORNEY FEES ON APPEAL

         Posthuma requests attorney fees on appeal under RAP 18.1 and CR 11.

         RAP 18.1(a) provides for the recovery of reasonable attorney fees on appeal if “applicable

law grants to a party the right to recover reasonable attorney fees or expenses on review” and the

party properly requests it. As noted above, we do not have a proper record to determine whether

sanctions under CR 11 are appropriate in this case.

         Under RAP 18.9, an appellate court may order a party who files a frivolous appeal to pay

damages to a party who has been harmed. “An appeal is frivolous when the appeal presents no

debatable issues on which reasonable minds could differ and is so lacking in merit that there is no

possibility of reversal.” Stiles v. Kearney, 168 Wn. App. 250, 267, 277 P.3d 9 (2012).

         Bell’s failure to provide us with an adequate record precluded our ability to assess the trial

court’s order and any possibility of reversal. We cannot necessarily say that there are no debatable

issues, but we also cannot say whether there were any debatable issues. Nevertheless, Posthuma

incurred attorney’s fees having to respond to this appeal. Under the particular circumstances of




                                                   5
No. 53815-6-II


this case, Bell’s appeal is frivolous. Therefore, we award attorney fees to Posthuma for having to

defend against a frivolous appeal in an amount to be determined by the court commissioner.3

                                           CONCLUSION

          We decline to review the dismissal of Bell’s petition and the attorney fee award issued by

the trial court. In addition, we grant Posthuma’s request for attorney fees on appeal. Accordingly,

we affirm.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                      CRUSER, J.
    I concur:



VELJACIC, J.




3
  The dissent expresses concern that a broad interpretation of frivolousness will lead to a chilling
effect for low-income individuals seeking protection on appeal. Although we share this concern,
we believe our holding in this case is sufficiently narrow and case-specific to alleviate this concern.
We also note that this case does not involve allegations of intimate partner or caregiver violence.
                                                  6
No. 53815-6-II


       GLASGOW, A.C.J. (dissenting in part)—I agree with the majority’s decision to affirm

because we are unable to determine whether the trial court abused its discretion based on the record

before us. I dissent only because I disagree with the majority’s decision to grant attorney fees to

Tamara Posthuma on appeal.

       Under RAP 18.9(a), this court has discretion to award attorney fees for the filing of

frivolous appeals. An appeal is frivolous when the appeal presents no debatable issues on which

reasonable minds could differ and is so lacking in merit that there is no possibility of reversal.

Stiles v. Kearney, 168 Wn. App. 250, 267, 277 P.3d 9 (2012).

       We are declining to address the merits of this appeal because Bell failed to designate the

record necessary for us to evaluate the issues raised in the assignments of error. Bell is appearing

pro se before our court. Bell indicated in her reply brief that she “cannot afford a written transcript

due to her current unemployment, recent death of a spouse, child’s care, farm care[,] and essential

needs.” Appellant’s Reply Br. at 16.

       I would not conclude that Bell’s inability to arrange for transcription of the hearing below

renders this appeal frivolous under RAP 18.9 in light of the high bar that frivolousness presents.

We are declining to address the merits of Bell’s appeal for lack of an adequate record. Posthuma,

the respondent on appeal, has also failed to designate the record necessary for us to evaluate

whether Bell’s appeal is truly frivolous. I would similarly decline to award attorney fees on appeal

because Posthuma, as the party requesting fees, has not shown that Bell’s appeal raises no

debatable issues.

       I am also conscious that an unfortunate side effect of a too broad interpretation of

frivolousness is the chilling effect that the risk of having to pay attorney fees can have on


                                                  7
No. 53815-6-II


petitioners for protection orders in future cases. Low income people seeking protection, especially,

may forgo an appeal to avoid the risk of being crippled by an attorney fees award.

       In deciding whether to grant a protection order, trial judges are frequently called on to make

difficult determinations about how to apply the law to particular facts. I am particularly reluctant

to be quick to conclude that an appellant raised no debatable issue on appeal of a refusal to grant

a protection order. Although our standard of review in protection order cases is generally

appropriately deferential to the trial court making these difficult decisions, absent a more robust

record, I cannot conclude that Bell has raised no debatable issue at all on which reasonable minds

could differ.

       Therefore, I respectfully dissent in part.


                                                        ____________________________________
                                                         Glasgow, A.C.J.




                                                    8